Citation Nr: 1820355	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-58 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service in the United States Navy from January 1958 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Due to the Veteran's actual residence, jurisdiction currently resides at the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination addressing the etiology of his sleep apnea.  As the record suggests a possible relationship between the Veteran's claimed disability and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Therefore, the Board finds remand for such examination is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination addressing the etiology of his claimed sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea had its onset during his active military service from January 1958 to March 1980, or whether his sleep apnea otherwise etiologically related to service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  After completing this and any other development deemed necessary, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


